DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged for preliminary amendment filed 08/05/2020 and IDS filed 08/05/2020 and 09/02/2020.
Claims 2, 4, 7-9, 12 and 15-19 are amended.
Claim 13 is canceled.
Claims 1-12 and 14-19 are pending.

Priority
The examiner acknowledges this application as 371 of PCT/US2019/017239 filed 02/08/2019 and which claims benefit of 62/627,926 filed 02/08/2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4, 8-9 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrison et al., “Oxyphenisatin acetate (NSC 59687) triggers a cell starvation response leading to autophagy, mitochondrial dysfunction, autocrine TNF-mediated apoptosis’ in Cancer Medicine, 2013, pp 687-700 (provided by applicant on form 1449).
For claim 1-4, 9 and 14, Morrison discloses Oxyphenisatin acetate (OXY) (NSC 59687) for treating breast cancer cell lines including MDA-MB-468 and HS57T which are TNBC; Morrison discloses administering OXY and bisacodyl for inhibiting cells; specifically, the study is performed is performed on mice with the mice meeting the limitation of patient and effective amount is any amount deemed effective by the practitioner artisan as required by claim 4 (see the whole document with emphasis on the abstract; page 688, left column, first and second full paragraphs; page 690, first full paragraph of left column and first and second full paragraphs of right column; page 697, right column, second full paragraph to page 698, left column, first full paragraph.   OXY and bisacodyl meets the limitations of claims 1-3, 9 and 14.
For claim 8, the compound is administered subcutaneously (page 690, first full paragraph of the left column).
The teachings of Morison anticipate claims 1-4, 8-9 and 14.

Claim(s) 1, 4, 7-11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by BUCHER STEVEN P. et al. (WO 2005097107 A2). 
For claims 1 and 4, BUCHER STEVEN P.  teaches administering therapeutic amounts of compounds that reduce MDA-MB-468 human breast cancer (page 28, line 25; page 4, lines 27-30; page 34, lines 8, 13-14) and oxyphenisatin is specifically named (page 4, lines 11-12 and 15). 
For claims 7 and 8, BUCHER STEVEN P.   teaches that the compositions containing compounds such as oxyphenisatin are administered by oral route, parenteral route, cutaneous route, nasal route and rectal route (page 30, lines 14-30).
For claim 9, 10 and 11, BUCHER STEVEN P. teaches combination therapy where the compound of the invention is used in combination with one or more other chemotherapeutic agents that include daunorubicn, docetaxel and carboplatin (page 33, lines 20-30; page 34, lines 1-4); the combination therapy meets the requirement of claim 9.   The other chemotherapeutic agents include daunorubicin which is an anthracycline drug meeting claims 10 and 11, docetaxel, a taxel and carboplatin, an alkylating agent, both of which meet the requirements of claims 10 and 11.
For claim 14, the pharmaceutical composition of BUCHER STEVEN P.  containing oxyphenisatin anticipates the claim.   
The teachings of BUCHER STEVEN P. anticipates claims 1, 4, 7-11 and 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 5-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al., “Oxyphenisatin acetate (NSC 59687) triggers a cell starvation response leading to autophagy, mitochondrial dysfunction, autocrine TNF-mediated apoptosis’ in Cancer Medicine, 2013, pp 687-700 (provided by applicant on form 1449) as applied to claim 1.
Morrison has been described above to anticipate claim 1.   Claims 5 and 6 depends on claim 1.   
For claims 5 and 6, Morrison teaches that 100, 200 and 400 mg/kg is administered to the mice and the mice were observed for adverse effects for 14 days; also that 300 mg/kg is administered once daily or 200 mg/kg is administered twice daily and that 300 mg/kg is administered once daily for 10 days (first full paragraph, left column of page 690).   The OXY dose is in mg/kg body weight.   Claim 5 recites daily total mg OXY compound administered with no mention of the body weight of the patient.  
The difference between Morrison and claim 5 is that Morrison administers between 100 mg/kg body weight and 400 mg/kg body weight of the Oxy compound to a patient while claim 5 administers daily dose of 1 mg to 100 mg.   The range disclosed in Morrison suggests that the artisan armed with the teachings in Morrison would be able to adjust the mg amount of the OXY per body weight of the patient that would provide the desired treatment effect.   Therefore, at the effective date of the invention the ordinary skilled artisan would use the teachings of Morrison with respect to the mg amount of the OXY per kg body weight to optimize the dose of OXY per kg body weight that would be effective in the treatment of the breast cancer and to administer OXY to the subject for a length of time that would predictably produce stable plasma level of the OXY for effective treatment rendering obvious the requirement of claim 12.   There is no demonstration in the as filed specification that the 1 mg to 100 mg daily dose provides unexpected results irrespective of the body weight of the subject.  The 10 day administration meets the requirement of claim 6.
Therefore, Morrison renders obvious claims 5 and 6 and 12.

Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUCHER STEVEN P. et al. (WO 2005097107 A2) as applied to claim 1.
BUCHER STEVEN P. has been described above as anticipating claim 1. 
For claims 5 and 6, BUCHER STEVEN P. teaches that the compound is typically administered in unit dose of 0.1-500 mg, 0.1-200 mg or 0.1-100 mg (page 32, lines 26-28).      
BUCHER STEVEN P.  differs from claim 5 by not teaching total dose of 1 mg to 100 mg as required by claim 5.   However, the BUCHER STEVEN P.’s disclosed 0.1-100 mg overlaps the claimed range of 1-100 mg.
It has been settled in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.    In the instant case the 0.1-100 mg disclosed by BUCHER STEVEN P. overlaps the claimed range of 1-100 mg and the disclosed range allows for a range of 1-100 mg in claim 5.   Therefore, the disclosed range renders the claimed range prima facie obvious.   BUCHER STEVEN P. teaches that the composition can be administered daily for 1 week to 12 months and the recited 5, 10, 20 and 30 days lie with the disclosed range, thereby rendering the claimed range prima facie obvious.   For claim 12, the ordinary skilled artisan at the effective date of the invention would use the teachings of BUCHER STEVEN P.  with respect to the mg amount of the compound to optimize the dose of compound that would be effective in the treatment of the breast cancer and to administer the oxyphenisatin compound to the subject for a length of time that would predictably produce stable plasma level of oxyphenisatin compound for effective treatment rendering obvious the requirement of claim 12.      
Therefore, BUCHER STEVEN P. renders obvious claims 5 and 6 and 12.

Claim(s) 1 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al., “Oxyphenisatin acetate (NSC 59687) triggers a cell starvation response leading to autophagy, mitochondrial dysfunction, autocrine TNF-mediated apoptosis’ in Cancer Medicine, 2013, pp 687-700 (provided by applicant on form 1449), as applied to claim 1, in view of Wang et al., “Locoregional and distant recurrences after breast conserving therapy in patients with triple-negative breast cancer: A meta-analysis,” in Surgical Oncology, 11 (2013) 247-255.
Morrison has been described above as anticipating claim 1.   Claims 15-17 depend from claim 1.   
Morrison differs from claim 15 by not teaching that the patient is a candidate for surgery.   However, it is known that surgery is one of the core strategy for treating breast cancer for excising the breast tumor mass to conserve the breast; for claim 17,  radiotherapy follows to continue the treating and healing process (second full paragraph of left column on page 248; first, second and fourth full paragraphs of the right column of page 248; last 2-3 lines from the bottom of the left column of page 251). 
For claim 16, Morrison taches administering OXY for 10 days, followed by 3 day-rest  and additional 6 days dosing, the patient is then monitored for total of 52 days with treatment initiation on day 27 (first full paragraph, left column of page 690).   The 52 days monitoring after the last treatment falls within the 1-4 months.   One having ordinary skill in the art would optimize the treatment time with the expectation of predictably effecting desired treatment before the surgery for optimum cancer treatment.   There is no demonstration in the as filed specification that waiting 1-4 months after the last treatment with OXY to do the surgery provided unexpected results.   
Morrison in view of Wang renders claims 15-17 prima facie obvious. 

Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al., “Oxyphenisatin acetate (NSC 59687) triggers a cell starvation response leading to autophagy, mitochondrial dysfunction, autocrine TNF-mediated apoptosis’ in Cancer Medicine, 2013, pp 687-700 (provided by applicant on form 1449), as applied to claim 1, in view of Ford-Brown in the 1999 Dissertation.
Morrison has been described above as anticipating claim 1.   Claim 18 depends from claim 1.    
Morrison differs from claim 18 by not teaching that breast cancer is related to BRACA1 or BRACA2 mutation.   However, scientists have known since 1994 and 1995 that BRACA1 and BRACA2 mutations are associated with breast cancer (see lines 7 and 8 from the bottom of page 273 of the Ford-Brown Dissertation.   Therefore, at the effective date of the invention the artisan would reasonable expect that the subject being administered the OXY for treating breast cancer may have an associated mutations in BRACA1 or BRACA2.
Therefore, Morrison in view of Ford-Brown renders claim 18 prima facie obvious.

Allowable Subject Matter
Claim 19 is allowable over the cited prior art because the cited prior art does not teach steps (a) and (b) of claim 19.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613